DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 11-12, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellado et al (Pub. No.: US 20140105046 A1) in view of Li et al. (Pub. No.: US 20220124542 A1), hereafter respectively referred to as Tellado and Li.  
	In regard to Claim 1, Tellado teaches A method, comprising: receiving, by a cellular base station device including a processor (second base station (BS) 500, Para. 72, FIG. 5), a first signal from a communication core of a cellular network (second base station (BS) 500 operable to wirelessly communicate (for example through backhaul WCT 530) with the first BS 510, Para. 72, FIG. 5), wherein the first signal includes a first plurality of physical resource blocks (PRBs) (the second BS 500 shares wireless communication resources (for example one or more resource blocks) between the backhaul WCT 530, Para. 72, FIG. 5), wherein the plurality of PRBs include cellular network radio download PRBs and cellular network radio upload PRBs associated with a cellular network radio transceiver of the cellular base station device (FIG. 5 of Tellado shows the second BS 500 both receiving communications from the first BS 510 and transmitting communications to the first BS 510, Para. 72).  
Tellado teaches transmitting, by the cellular base station device (second base station (BS) 500, Para. 72, FIG. 5), a first cellular network radio signal to a first mobile device via the cellular network radio transceiver of the cellular base station device (second UE device 520 is shown connected to the second BS 500 through access WCT 533, Para. 72, FIG. 5), wherein the first cellular network radio signal includes first download information (FIG. 5 of Tellado shows the second BS 500 transmitting to second UE device 520 through access WCT 533, Para. 72) associated with a first cellular network radio download PRB of the plurality of PRBs of the first signal that is received (the second BS 500 shares wireless communication resources (for example one or more resource blocks) between the backhaul WCT 530 and the access WCT 533 for access traffic associated with UE device 520, Para. 72, FIG. 5).  
Tellado teaches receiving, by the cellular base station device (second BS 500, Para. 72, FIG. 5), a second cellular network radio signal from the first mobile device (FIG. 5 of Tellado shows the second BS 500 receiving signals from the second UE device 520 through access WCT 533, Para. 72) via a cellular network radio transceiver of the cellular base station device (second base station (BS) 500, Para. 72, FIG. 5).  
Tellado teaches transmitting, by the cellular base station device (second base station (BS) 500, Para. 72, FIG. 5), a second signal (FIG. 5 of Tellado shows the second BS 500 transmitting communications to the first BS 510, Para. 72) to the communication core of the cellular network (the first BS 510, Para. 72, FIG. 5), wherein the second signal includes a second plurality of PRBs according to a cellular network radio data frame structure (communicating includes a frame structure, the frame structure including a control signal having a placement relative to the frame structure, Para. 146), and wherein a first cellular network radio upload PRB of the second plurality of PRBs includes first upload information (FIG. 5 of Tellado shows the second BS 500 transmitting communications to the first BS 510, Para. 72) associated with the first mobile device (the second BS 500 shares wireless communication resources (for example one or more resource blocks) between the backhaul WCT 530 and the access WCT 533 for access traffic associated with UE device 520, Para. 72, FIG. 5).  
Tellado fails to teach receiving a first signal via a wired connection, and wherein the plurality of PRBs include WiFi local area network (LAN) radio download PRBs and WiFi LAN radio upload PRBs associated with a WiFi LAN radio transceiver of the cellular base station device; transmitting, by the cellular base station device, a first WiFi LAN radio signal to a second mobile device via the WiFi LAN radio transceiver of the cellular base station device, wherein the first WiFi LAN radio signal includes second download information associated with a second WiFi LAN radio download PRB of the plurality of PRBs of the first signal that is received; transmitting a second signal via the wired connection.  
Li teaches receiving a first signal via a wired connection (WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively.  Cellular CU 204 also supports N2 and N3 interfaces with the 5G Core for CP and UP respectively.  Both WLAN CU 202 and Cellular CU 204 host the traffic management functions and support the convergence layer to achieve CP and UP traffic routing functions over Cellular and WLAN access, Para. 50, FIGS. 2, 6).  
Li teaches, wherein the plurality of PRBs include WiFi local area network (LAN) (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6.  WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively, Para. 50, FIGS. 2, 6) radio download PRBs (a downlink resource grid can be used for downlink transmissions from any of the RAN nodes 611 to the UEs 601.  The grid can be a time-frequency grid, called a resource grid or time-frequency resource grid, which is the physical resource in the downlink in each slot, Para. 73, FIGS. 2, 6) and WiFi LAN radio upload PRBs (uplink transmissions can utilize similar techniques, Para. 73, FIGS. 2, 6) associated with a WiFi LAN radio transceiver (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6) of the cellular base station device (converged base station 106, Para. 49, FIGS. 2, 6).  
Li teaches transmitting, by the cellular base station device (converged base station 106, Para. 49, FIGS. 2, 6), a first WiFi LAN radio signal to a second mobile device (FIG. 2 shows an 802.11n/ac/ax connection between Wi-Fi access point (AP)/WLAN 102 and a UE, Para. 49-50) via the WiFi LAN radio transceiver (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6) of the cellular base station device (converged base station 106, Para. 49, FIGS. 2, 6), wherein the first WiFi LAN radio signal includes second download information associated with a second WiFi LAN radio download PRB of the plurality of PRBs (a downlink resource grid can be used for downlink transmissions from any of the RAN nodes 611 to the UEs 601.  The grid can be a time-frequency grid, called a resource grid or time-frequency resource grid, which is the physical resource in the downlink in each slot, Para. 73, FIGS. 2, 6) of the first signal that is received (WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively, Para. 50, FIGS. 2, 6).  
Li teaches transmitting a second signal via the wired connection (Cellular CU 204 supports N2 and N3 interfaces with the 5G Core for CP and UP respectively, Para. 50, FIGS. 2, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks and UEs utilizing either cellular and wireless LAN protocols as appropriate.  


In regard to Claim 2, as presented in the rejection of Claim 1, Tellado in view of Li teaches the cellular network.  
Tellado fails to teach teaches the cellular network comprises a fifth generation (5G) network.  
	Li teaches the cellular network comprises a fifth generation (5G) network (Cellular CU 204 supports N2 and N3 interfaces with the 5G Core for CP and UP respectively, Para. 50, FIGS. 2, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station involving a 5G Core, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks involving a 5G Core.  

In regard to Claim 4, Tellado teaches communicatively coupling, by the cellular base station device, the first mobile device to the cellular network radio transceiver (second UE device 520 is shown connected to the second BS 500 through access WCT 533, Para. 72, FIG. 5).  
Tellado fails to teach the second mobile device to the WiFi LAN radio transceiver.  
Li teaches the second mobile device to the WiFi LAN radio transceiver (FIG. 2 shows an 802.11n/ac/ax connection between Wi-Fi access point (AP)/WLAN 102 and a UE, Para. 49-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks and UEs utilizing either cellular and wireless LAN protocols as appropriate.  

In regard to Claim 5, Tellado teaches the cellular base station device facilitates cellular network services that are restricted to subscribers to a cellular communication network (second UE device 520 is shown connected to the second BS 500 through access WCT 533, Para. 72, FIG. 5).  
Tellado fails to teach the cellular base station device facilitates WiFi access services that are not restricted to subscribers to the cellular communication network.  
Li teaches the cellular base station device facilitates WiFi access services that are not restricted to subscribers to the cellular communication network (FIG. 2 shows an 802.11n/ac/ax connection between Wi-Fi access point (AP)/WLAN 102 and a UE, Para. 49-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks and UEs utilizing either cellular and wireless LAN protocols as appropriate.  


In regard to Claim 11, Tellado teaches A device, comprising a processing system including a processor; and a memory that stores executable instructions (second base station (BS) 500, Para. 72, FIG. 5) that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving a first signal from a communication core of a cellular network (second base station (BS) 500 operable to wirelessly communicate (for example through backhaul WCT 530) with the first BS 510, Para. 72, FIG. 5), wherein the first signal includes a first plurality of physical resource blocks (PRBs) (the second BS 500 shares wireless communication resources (for example one or more resource blocks) between the backhaul WCT 530, Para. 72, FIG. 5) according to a cellular network radio data frame structure including cellular network radio download PRBs and cellular network radio upload PRBs associated with a cellular network radio transceiver of a cellular base station device (FIG. 5 of Tellado shows the second BS 500 both receiving communications from the first BS 510 and transmitting communications to the first BS 510, Para. 72).  
Tellado teaches transmitting a first cellular network radio signal to a first mobile device via the cellular network radio transceiver of the cellular base station device (second UE device 520 is shown connected to the second BS 500 through access WCT 533, Para. 72, FIG. 5) according to first download information (FIG. 5 of Tellado shows the second BS 500 transmitting to second UE device 520 through access WCT 533, Para. 72) associated with a first cellular network radio download PRB of the plurality of PRBs of the first signal that is received (the second BS 500 shares wireless communication resources (for example one or more resource blocks) between the backhaul WCT 530 and the access WCT 533 for access traffic associated with UE device 520, Para. 72, FIG. 5).  
Tellado teaches receiving a second cellular network radio signal from the first mobile device (FIG. 5 of Tellado shows the second BS 500 receiving signals from the second UE device 520 through access WCT 533, Para. 72) via the cellular network radio transceiver of the cellular base station device (second base station (BS) 500, Para. 72, FIG. 5).  
Tellado teaches transmitting a second signal (FIG. 5 of Tellado shows the second BS 500 transmitting communications to the first BS 510, Para. 72) to the communication core of the cellular network (the first BS 510, Para. 72, FIG. 5) according to a second plurality of PRBs according to the cellular network radio data frame structure (communicating includes a frame structure, the frame structure including a control signal having a placement relative to the frame structure, Para. 146), wherein a first cellular network radio upload PRB of the second plurality of PRBs includes first upload information (FIG. 5 of Tellado shows the second BS 500 transmitting communications to the first BS 510, Para. 72) associated with the first mobile device (the second BS 500 shares wireless communication resources (for example one or more resource blocks) between the backhaul WCT 530 and the access WCT 533 for access traffic associated with UE device 520, Para. 72, FIG. 5).  
Tellado fails to teach receiving a first signal via a wired connection, WiFi local area network (LAN) radio download PRBs and WiFi LAN radio upload PRBs associated with a WiFi LAN radio transceiver of the cellular base station device; transmitting a first WiFi LAN radio signal to a second mobile device via the WiFi LAN radio transceiver of the cellular base station device according to second download information associated with a second WiFi LAN radio download PRB of the plurality of PRBs of the first signal that is received; and transmitting a second signal via the wired connection.  
Li teaches receiving a first signal via a wired connection (WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively.  Cellular CU 204 also supports N2 and N3 interfaces with the 5G Core for CP and UP respectively.  Both WLAN CU 202 and Cellular CU 204 host the traffic management functions and support the convergence layer to achieve CP and UP traffic routing functions over Cellular and WLAN access, Para. 50, FIGS. 2, 6).  
Li teaches, WiFi local area network (LAN) (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6.  WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively, Para. 50, FIGS. 2, 6) radio download PRBs (a downlink resource grid can be used for downlink transmissions from any of the RAN nodes 611 to the UEs 601.  The grid can be a time-frequency grid, called a resource grid or time-frequency resource grid, which is the physical resource in the downlink in each slot, Para. 73, FIGS. 2, 6) and WiFi LAN radio upload PRBs (uplink transmissions can utilize similar techniques, Para. 73, FIGS. 2, 6) associated with a WiFi LAN radio transceiver (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6) of the cellular base station device (converged base station 106, Para. 49, FIGS. 2, 6).  
Li teaches transmitting a first WiFi LAN radio signal to a second mobile device (FIG. 2 shows an 802.11n/ac/ax connection between Wi-Fi access point (AP)/WLAN 102 and a UE, Para. 49-50) via the WiFi LAN radio transceiver (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6) of the cellular base station device (converged base station 106, Para. 49, FIGS. 2, 6) according to second download information associated with a second WiFi LAN radio download PRB of the plurality of PRBs (a downlink resource grid can be used for downlink transmissions from any of the RAN nodes 611 to the UEs 601.  The grid can be a time-frequency grid, called a resource grid or time-frequency resource grid, which is the physical resource in the downlink in each slot, Para. 73, FIGS. 2, 6) of the first signal that is received (WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively, Para. 50, FIGS. 2, 6).  
Li teaches transmitting a second signal via the wired connection (Cellular CU 204 supports N2 and N3 interfaces with the 5G Core for CP and UP respectively, Para. 50, FIGS. 2, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks and UEs utilizing either cellular and wireless LAN protocols as appropriate.  


In regard to Claim 12, as presented in the rejection of Claim 11, Tellado in view of Li teaches the cellular network.  
Tellado fails to teach the cellular network comprises a fifth generation (5G) network.
Li teaches the cellular network comprises a fifth generation (5G) network (Cellular CU 204 supports N2 and N3 interfaces with the 5G Core for CP and UP respectively, Para. 50, FIGS. 2, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station involving a 5G Core, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks involving a 5G Core.  

In regard to Claim 14, Tellado teaches the cellular base station device facilitates cellular network services that are restricted to subscribers to a cellular communication network (second UE device 520 is shown connected to the second BS 500 through access WCT 533, Para. 72, FIG. 5).  
Tellado fails to teach the cellular base station device facilitates WiFi access services that are not restricted to subscribers to the cellular communication network.  
Li teaches the cellular base station device facilitates WiFi access services that are not restricted to subscribers to the cellular communication network (FIG. 2 shows an 802.11n/ac/ax connection between Wi-Fi access point (AP)/WLAN 102 and a UE, Para. 49-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks and UEs utilizing either cellular and wireless LAN protocols as appropriate.  


In regard to Claim 18, Tellado teaches A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor (second base station (BS) 500, Para. 72, FIG. 5), facilitate performance of operations, the operations comprising: receiving a first signal from a communication core of a cellular network (second base station (BS) 500 operable to wirelessly communicate (for example through backhaul WCT 530) with the first BS 510, Para. 72, FIG. 5), wherein the first signal includes a first plurality of physical resource blocks (PRBs) (the second BS 500 shares wireless communication resources (for example one or more resource blocks) between the backhaul WCT 530, Para. 72, FIG. 5) according to a cellular network data frame structure including cellular network radio download PRBs and cellular network radio upload PRBs associated with a cellular network radio transceiver of a cellular base station device (FIG. 5 of Tellado shows the second BS 500 both receiving communications from the first BS 510 and transmitting communications to the first BS 510, Para. 72).  
Tellado teaches transmitting a first cellular network radio signal to a first mobile device via the cellular network radio transceiver of the cellular base station device (second UE device 520 is shown connected to the second BS 500 through access WCT 533, Para. 72, FIG. 5), according to first download information (FIG. 5 of Tellado shows the second BS 500 transmitting to second UE device 520 through access WCT 533, Para. 72) associated with a first cellular network radio download PRB of the plurality of PRBs of the first signal that is received (the second BS 500 shares wireless communication resources (for example one or more resource blocks) between the backhaul WCT 530 and the access WCT 533 for access traffic associated with UE device 520, Para. 72, FIG. 5).  
Tellado fails to teach receiving a first signal via a wired connection, WiFi local area network (LAN) radio download PRBs and WiFi LAN radio upload PRBs associated with a WiFi LAN radio transceiver of the cellular base station device; and transmitting a first WiFi LAN radio signal to a second mobile device via the WiFi LAN radio transceiver of the cellular base station device according to second download information associated with a second WiFi LAN radio download PRB of the plurality of PRBs of the first signal that is received.  
Li teaches receiving a first signal via a wired connection (WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively.  Cellular CU 204 also supports N2 and N3 interfaces with the 5G Core for CP and UP respectively.  Both WLAN CU 202 and Cellular CU 204 host the traffic management functions and support the convergence layer to achieve CP and UP traffic routing functions over Cellular and WLAN access, Para. 50, FIGS. 2, 6).  
Li teaches WiFi local area network (LAN) (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6.  WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively, Para. 50, FIGS. 2, 6) radio download PRBs (a downlink resource grid can be used for downlink transmissions from any of the RAN nodes 611 to the UEs 601.  The grid can be a time-frequency grid, called a resource grid or time-frequency resource grid, which is the physical resource in the downlink in each slot, Para. 73, FIGS. 2, 6) and WiFi LAN radio upload PRBs (uplink transmissions can utilize similar techniques, Para. 73, FIGS. 2, 6) associated with a WiFi LAN radio transceiver (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6) of the cellular base station device (converged base station 106, Para. 49, FIGS. 2, 6).  
Li teaches transmitting a first WiFi LAN radio signal to a second mobile device (FIG. 2 shows an 802.11n/ac/ax connection between Wi-Fi access point (AP)/WLAN 102 and a UE, Para. 49-50) via the WiFi LAN radio transceiver (Wi-Fi access point (AP)/WLAN 102, Para. 49, FIGS. 2, 6) of the cellular base station device (converged base station 106, Para. 49, FIGS. 2, 6) according to second download information associated with a second WiFi LAN radio download PRB of the plurality of PRBs (a downlink resource grid can be used for downlink transmissions from any of the RAN nodes 611 to the UEs 601.  The grid can be a time-frequency grid, called a resource grid or time-frequency resource grid, which is the physical resource in the downlink in each slot, Para. 73, FIGS. 2, 6) of the first signal that is received (WLAN CU 202 directly interfaces with the 5GC over N2 and N3 interfaces for CP and UP respectively, Para. 50, FIGS. 2, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks and UEs utilizing either cellular and wireless LAN protocols as appropriate.  

In regard to Claim 20, Tellado teaches the cellular base station device facilitates cellular network services that are restricted to subscribers to a cellular communication network (second UE device 520 is shown connected to the second BS 500 through access WCT 533, Para. 72, FIG. 5).  
Tellado fails to teach the cellular base station device facilitates WiFi access services that are not restricted to subscribers to the cellular communication network.  
Li teaches the cellular base station device facilitates WiFi access services that are not restricted to subscribers to the cellular communication network (FIG. 2 shows an 802.11n/ac/ax connection between Wi-Fi access point (AP)/WLAN 102 and a UE, Para. 49-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Tellado since Li provides a technique for converging cellular and wireless LAN protocols utilizing a converged base station, which can be introduced into the system of Tellado to permit a single base station to receive and transmit both cellular and wireless LAN data between data networks and UEs utilizing either cellular and wireless LAN protocols as appropriate.  


Claim(s) 3, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Li, and further in view of Zhu et al. (Patent No.: US 11122643 B2), hereafter referred to as Zhu.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach receiving, by the cellular base station device, a second WiFi LAN radio signal from the second mobile device via the WiFi LAN radio transceiver of the cellular base station device; and transmitting, by the cellular base station device, a third signal to the communication core of the cellular network via the wired connection, wherein the third signal includes the second plurality of PRB according to the cellular network radio data frame structure, and wherein a first WiFi LAN radio upload PRB of the plurality of PRBs includes second upload information associated with the second mobile device.  
Zhu teaches receiving, by the cellular base station device, a second WiFi LAN radio signal from the second mobile device via the WiFi LAN radio transceiver of the cellular base station device (WLAN 130 communicates with the UE 120 over Wi-Fi. The LWIP-SeGW 140 communicates with the eNB 110 and the WLAN 130, Col. 2, lines 22-25, FIG. 1); and transmitting, by the cellular base station device, a third signal to the communication core of the cellular network via the wired connection, wherein the third signal includes the second plurality of PRB according to the cellular network radio data frame structure, and wherein a first WiFi LAN radio upload PRB of the plurality of PRBs includes second upload information associated with the second mobile device (the LWIPEP at the UE 120 communicates with the LWIP-SeGW 140 and the LWIPEP at the eNB 110 using a LWIP tunnel. The LWIP tunnel includes the private IP of the eNB 110 and the public IP of the LWIP-SeGW 140, Col. 2, lines 35-39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Tellado in view of Li since Zhu provides a technique for tunneling data involving a Wi-Fi communication with a base station, which can be introduced into the system of Tellado in view of Li to permit another Wi-Fi to be involved with a network in connection with a cellular base station.  

In regard to Claim 13, as presented in the rejection of Claim 11, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach the operations further comprise: receiving a second WiFi LAN radio signal from the second mobile device via the WiFi LAN radio transceiver of the cellular base station device; and transmitting a third signal to the communication core of the cellular network via the wired connection, wherein the third signal includes the second plurality of PRBs according to the cellular network radio data frame structure, and wherein a first WiFi LAN radio upload PRB of the plurality of PRBs includes second upload information associated with the second mobile device.
Zhu teaches the operations further comprise: receiving a second WiFi LAN radio signal from the second mobile device via the WiFi LAN radio transceiver of the cellular base station device (WLAN 130 communicates with the UE 120 over Wi-Fi. The LWIP-SeGW 140 communicates with the eNB 110 and the WLAN 130, Col. 2, lines 22-25, FIG. 1); and transmitting a third signal to the communication core of the cellular network via the wired connection, wherein the third signal includes the second plurality of PRBs according to the cellular network radio data frame structure, and wherein a first WiFi LAN radio upload PRB of the plurality of PRBs includes second upload information associated with the second mobile device (the LWIPEP at the UE 120 communicates with the LWIP-SeGW 140 and the LWIPEP at the eNB 110 using a LWIP tunnel. The LWIP tunnel includes the private IP of the eNB 110 and the public IP of the LWIP-SeGW 140, Col. 2, lines 35-39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Tellado in view of Li since Zhu provides a technique for tunneling data involving a Wi-Fi communication with a base station, which can be introduced into the system of Tellado in view of Li to permit another Wi-Fi to be involved with a network in connection with a cellular base station.  

In regard to Claim 19, as presented in the rejection of Claim 18, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach receiving a second cellular network radio signal from the first mobile device via the cellular network radio transceiver of the cellular base station device; and transmitting a second signal to the communication core of the cellular network via the wired connection according to a second plurality of PRBs according to the cellular network data frame structure, wherein a first cellular network radio upload PRB of the second plurality of PRBs includes first upload information associated with the first mobile device.
Zhu teaches receiving a second cellular network radio signal from the first mobile device via the cellular network radio transceiver of the cellular base station device (WLAN 130 communicates with the UE 120 over Wi-Fi. The LWIP-SeGW 140 communicates with the eNB 110 and the WLAN 130, Col. 2, lines 22-25, FIG. 1); and transmitting a second signal to the communication core of the cellular network via the wired connection according to a second plurality of PRBs according to the cellular network data frame structure, wherein a first cellular network radio upload PRB of the second plurality of PRBs includes first upload information associated with the first mobile device (the LWIPEP at the UE 120 communicates with the LWIP-SeGW 140 and the LWIPEP at the eNB 110 using a LWIP tunnel. The LWIP tunnel includes the private IP of the eNB 110 and the public IP of the LWIP-SeGW 140, Col. 2, lines 35-39, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Tellado in view of Li since Zhu provides a technique for tunneling data involving a Wi-Fi communication with a base station, which can be introduced into the system of Tellado in view of Li to permit another Wi-Fi to be involved with a network in connection with a cellular base station.  


Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Li, and further in view of Park et al. (Patent No.: US 10292095 B1), hereafter referred to as Park.  
	In regard to Claim 6, as presented in the rejection of Claim 1, Tellado in view of Li teaches the plurality of PRBs.  
Tellado fails to teach a fixed number of the plurality of PRBs are allocated to the WiFi LAN radio download PRBs and the WiFi LAN radio upload PRBs.  
Park teaches a fixed number of the plurality of PRBs are allocated to the WiFi LAN radio download PRBs and the WiFi LAN radio upload PRBs (PRB utilization for DeNBs 112A, 114A, 116A and/or allocation (or dedication) of PRBs for iRelay node 110A backhaul at DeNBs 112A, 114A, 116A can be static, Col. 15, lines 21-31).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Tellado in view of Li since Park provides a technique for fixing PRBs to certain communications, which can be introduced into the system of Tellado in view of Li to permit certain communications have strictly controlled usage of PRB resources and to prevent usage beyond a fixed allocation.  

In regard to Claim 15, as presented in the rejection of Claim 1, Tellado in view of Li teaches the plurality of PRBs.  
Tellado fails to teach a fixed number of the plurality of PRBs are allocated to the WiFi LAN radio download PRBs and the WiFi LAN radio upload PRBs.
Park teaches a fixed number of the plurality of PRBs are allocated to the WiFi LAN radio download PRBs and the WiFi LAN radio upload PRBs (PRB utilization for DeNBs 112A, 114A, 116A and/or allocation (or dedication) of PRBs for iRelay node 110A backhaul at DeNBs 112A, 114A, 116A can be static, Col. 15, lines 21-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Tellado in view of Li since Park provides a technique for fixing PRBs to certain communications, which can be introduced into the system of Tellado in view of Li to permit certain communications have strictly controlled usage of PRB resources and to prevent usage beyond a fixed allocation.  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Li, and further in view of Agarwal et al. (Pub. No.: US 20210144061 A1), hereafter referred to as Agarwal.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach the wired connection is a fiber link between the cellular base station and the communication core of the cellular network.  
Agarwal teaches the wired connection is a fiber link between the cellular base station and the communication core of the cellular network (Wired backhaul or wireless backhaul may be used. Wired backhaul may be a fiber-optic backhaul connection, Para. 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agarwal with the teachings of Tellado in view of Li since Agarwal provides a technique for backhauls that can be either Wi-Fi or fiber-optic, which can be introduced into the system of Tellado in view of Li to permit compatibility and flexibly of establishing backhaul connections that can include fiber-optic in certain locations and wireless in other locations.   


Claim(s) 8-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellado in view of Li, and further in view of Madaiah et al. (Patent No.: US 11122643 B2), hereafter referred to as Madaiah.  
	In regard to Claim 8, as presented in the rejection of Claim 1, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach extracting, by the cellular base station device, the first download information from the first cellular network radio download PRB of the plurality of PRBs of the first signal that is received.  
Madaiah teaches extracting, by the cellular base station device, the first download information from the first cellular network radio download PRB of the plurality of PRBs of the first signal that is received (As shown in FIG. 4A, relay node RN 404 provides connectivity between UEs (UE 1 402-1 and UE 2 402-2) and ENB 406 over multiple-input and multiple-output (MIMO) links.  The MIMO link can be used on backhaul to increase access capacity and throughput.  There can be 12 PRBs on backhaul per MIMO link and 48 PRB on access, Para. 113, FIG. FIG. 4A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madaiah with the teachings of Tellado in view of Li since Madaiah provides a technique for a specific MIMO arrangement for resource blocks in backhaul and access connections, which can be introduced into the system of Tellado in view of Li to permit efficient and robust resource usage for communications crossing backhaul and access involving a specific usage of resource blocks.  

In regard to Claim 9, as presented in the rejection of Claim 1, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach extracting, by the cellular base station device, the second download information from the second WiFi LAN radio download PRB of the plurality of PRBs of the first signal that is received.  
Madaiah teaches extracting, by the cellular base station device, the second download information from the second WiFi LAN radio download PRB of the plurality of PRBs of the first signal that is received (As shown in FIG. 4A, relay node RN 404 provides connectivity between UEs (UE 1 402-1 and UE 2 402-2) and ENB 406 over multiple-input and multiple-output (MIMO) links.  The MIMO link can be used on backhaul to increase access capacity and throughput.  There can be 12 PRBs on backhaul per MIMO link and 48 PRB on access, Para. 113, FIG. FIG. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madaiah with the teachings of Tellado in view of Li since Madaiah provides a technique for a specific MIMO arrangement for resource blocks in backhaul and access connections, which can be introduced into the system of Tellado in view of Li to permit efficient and robust resource usage for communications crossing backhaul and access involving a specific usage of resource blocks.  

In regard to Claim 10, as presented in the rejection of Claim 1, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach extracting, by the cellular base station device, the first upload information from the second cellular network radio signal received from the first mobile device via the cellular network radio transceiver of the cellular base station device.
Madaiah teaches extracting, by the cellular base station device, the first upload information from the second cellular network radio signal received from the first mobile device via the cellular network radio transceiver of the cellular base station device (As shown in FIG. 4A, relay node RN 404 provides connectivity between UEs (UE 1 402-1 and UE 2 402-2) and ENB 406 over multiple-input and multiple-output (MIMO) links.  The MIMO link can be used on backhaul to increase access capacity and throughput.  There can be 12 PRBs on backhaul per MIMO link and 48 PRB on access, Para. 113, FIG. FIG. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Tellado in view of Li since Zhu provides a technique for tunneling data involving a Wi-Fi communication with a base station, can be introduced into the system of Tellado in view of Li to permit another Wi-Fi to be involved with a network in connection with a cellular base station.  

In regard to Claim 16, as presented in the rejection of Claim 11, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach extracting the first download information from the first cellular network radio download PRB of the plurality of PRBs of the first signal that is received; and extracting the second download information from the second WiFi LAN radio download PRB of the plurality of PRBs of the first signal that is received.  
Madaiah teaches extracting the first download information from the first cellular network radio download PRB of the plurality of PRBs of the first signal that is received; and extracting the second download information from the second WiFi LAN radio download PRB of the plurality of PRBs of the first signal that is received (As shown in FIG. 4A, relay node RN 404 provides connectivity between UEs (UE 1 402-1 and UE 2 402-2) and ENB 406 over multiple-input and multiple-output (MIMO) links.  The MIMO link can be used on backhaul to increase access capacity and throughput.  There can be 12 PRBs on backhaul per MIMO link and 48 PRB on access, Para. 113, FIG. FIG. 4A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madaiah with the teachings of Tellado in view of Li since Madaiah provides a technique for a specific MIMO arrangement for resource blocks in backhaul and access connections, which can be introduced into the system of Tellado in view of Li to permit efficient and robust resource usage for communications crossing backhaul and access involving a specific usage of resource blocks.  

In regard to Claim 17, as presented in the rejection of Claim 11, Tellado in view of Li teaches the cellular base station device.  
Tellado fails to teach extracting the first upload information from the second cellular network radio signal received from the first mobile device via the cellular network radio transceiver of the cellular base station device.
Madaiah teaches extracting the first upload information from the second cellular network radio signal received from the first mobile device via the cellular network radio transceiver of the cellular base station device (As shown in FIG. 4A, relay node RN 404 provides connectivity between UEs (UE 1 402-1 and UE 2 402-2) and ENB 406 over multiple-input and multiple-output (MIMO) links.  The MIMO link can be used on backhaul to increase access capacity and throughput.  There can be 12 PRBs on backhaul per MIMO link and 48 PRB on access, Para. 113, FIG. FIG. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madaiah with the teachings of Tellado in view of Li since Madaiah provides a technique for a specific MIMO arrangement for resource blocks in backhaul and access connections, which can be introduced into the system of Tellado in view of Li to permit efficient and robust resource usage for communications crossing backhaul and access involving a specific usage of resource blocks.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hampel et al. (Pub. No.: US 20190053317 A1), Para. 67, FIG. 3B, establish radio bearers with DU-1 370, CU-C 360, and CU-U 365, and may use these RBs to backhaul traffic between a remote UE 115-c that connects to the relay 375.  
Sundararajan et al. (Pub. No.: US 20140329526 A1), Para. 50, FIG. 2A, The wireless communication system 200-a may include a UE 115-b, LTE-WLAN base station network equipment 105-c, an evolved packet core (EPC) 130-a.  Para. 40, FIG. 1A, backhaul links 134, which may be wired or wireless communication links.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
9-6-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477